Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Notice of Change of Examiner
The examiner assigned to the application has changed from My-Chau T Tran to Maytee M. Contes De Jesus. 

	Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-3, 5, 6, 9, 12, and 13) in the reply filed on 08/01/2022 is acknowledged. Applicant’s election of species Ro5-3335 as the single specific type of composition, and an induced pluripotent stem cell (iPSC) as the specific type of cell is also acknowledged.  It is noted that claim 14 which belongs to Group I was inadvertently missing from the restriction election mailed on Jun. 20, 2022.  Since Applicant elected group I, claim 14 has been examined. 



Status of the Claims
Claims 1-3, 5, 6, 9, 12-16, 18-19, 21, 23-25, 27, 29 and 32 are currently pending. 
Claims 15, 16, 18, 19, 21, 23-25, 27, 29, and 32 have been withdrawn from consideration. 
Claims 4, 7-8, 10-11, 17, 20, 22, 26, 28, 30-31 and 33 are cancelled.
Claims 1-3, 5, 6, 9, and 12-14 have been considered on the merits.

Specification

The disclosure is objected to because of the following informalities: use of trademarks in the specification.  
The use of the terms CellVoyager™ (0062, 00155), DRAQ5™ (00155), LSRFortessa™ (00163), GraphPad Prism™ (00166), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections

Claim 1 is objected to because of the following informalities:  minor grammatical errors in claims.
Claim 1 is objected to because: the periods after the letters denoting the steps need to be removed.  For example, in claim 1 "a." should be corrected to "a)" in line 3, and “b.” should be corrected to “b)” in line 5.
Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "long-term" in claim 12 is a relative term which renders the claim indefinite. The term "long-term" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 13 and 14 recite the limitation "the HSC".  There is insufficient antecedent basis for this limitation in the claim, since there is no mention of an HSC in previous claims. While claims 13 and 14 depend from claim 1, and claim 1 describes inducing HSC specification, the generation of an HSC is not recited. Therefore, the claim is rendered indefinite. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (The Proceedings of the National Academy of Sciences, 2012; Supporting Information) (Ref. of Record). 

With respect to claim 1 step A and claim 5, Cunningham teaches culturing mice bone marrow cells with Ro5-3335 for two days (in vitro or ex vivo contacting) (pg. 3 in supporting information, right column, Par. 2). Cunningham also exposed zebrafish embryos for at least 5 or 6 days, and mice for at least 5 days, to Ro5-3335 (in vivo contacting) (see whole document; pg. 3 in supporting information). With respect to claim 1 step B, Cunningham teaches harvesting the bone marrow cells two days later and using them for analysis, reading on the limitation “removing said agent after said period of time”. With respect to the limitation “thereby inducing HSC specification” in step B, it is noted that Cunningham does not teach that their method can be used in the manner instantly claimed for inducing HSC specification. However, the teachings of Cunningham teach the claimed method of contacting a cell for a period of time with Ro5-3335, and then removing the agent. Thus, the claimed result of HSC specification must be inherent to the method as taught by the reference and a necessary effect of practicing the method.  

With respect to claim 3, Cunningham teaches culturing mice bone marrow cells for two days, which is within the period of time recited in the instant claim (Supporting Information, pg. 3, right column, par. 2). With respect to claim 6, Cunningham teaches culturing bone marrow cells with 1 µM Ro5-3335, a concentration which is within the range recited in the instant claim (Supporting Information, pg. 3, right column, par. 2). With respect to claim 9, Cunningham uses mice cells, reading on mammalian or non-human mammalian cells. 

	Therefore, the reference anticipates the claimed subject matter. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 9, and 12-14 are rejected under 35 U.S.C. 103 as being obvious over Cunningham et al. (The Proceedings of the National Academy of Sciences, 2012) (Ref. of Record) in view of Slukvin (Blood, 2013). 

With respect to claim 1 step A and claim 5, Cunningham teaches culturing mice bone marrow cells (mammalian/non-human mammalian cell) with Ro5-3335 for two days (in vitro or ex vivo contacting) (pg. 3 in supporting information, right column, Par. 2). Cunningham also exposed zebrafish embryos for at least 5 or 6 days, and mice for at least 5 days, to Ro5-3335 (in vivo contacting) (see whole document; pg. 3 in supporting information). With respect to claim 1 step B, Cunningham teaches harvesting the bone marrow cells two days later and using them for analysis, reading on the limitation “removing said agent after said period of time”. With respect to the limitation “thereby inducing HSC specification” in step B, it is noted that Cunningham does not teach that their method can be used in the manner instantly claimed for inducing HSC specification. However, the teachings of Cunningham teach the claimed method of contacting a cell for a period of time with Ro5-3335, and then removing the agent. Thus, the claimed result of HSC specification must be inherent to the method as taught by the reference and a necessary effect of practicing the method.  

With respect to claim 3, Cunningham teaches culturing mice bone marrow cells for two days, which is within the period of time recited in the instant claim (Supporting Information, pg. 3, right column, par. 2). With respect to claim 6, Cunningham teaches culturing bone marrow cells with 1 µM Ro5-3335, a concentration which is within the range recited in the instant claim (Supporting Information, pg. 3, right column, par. 2). With respect to claim 9, Cunningham uses mice cells, reading on mammalian or non-human mammalian cells. 


With respect to claim 2, Cunningham does not teach using induced pluripotent stem cells (iPSCs) as the cell to be contacted with Ro5-3335. However, Slukvin reviews the advances in technologies directed to hematopoietic specification from human PSCs at the time the disclosure was published, and highlights iPSCs as a novel tool with potential to be used in preclinical and clinical models of human diseases (see whole document; pg. 4035, left column, par. 1). Furthermore, Slukvin describes the benefits of using iPSCs in clinical applications, such as its potential to be used to produce immunologically matched HSCs for transplantation, and its capacity to be expanded indefinitely ex vivo and be differentiated into hematopoietic cells (pg. 4035, right column, par. 1). Slukvin further teaches several factors that promote hematopoietic specification of mouse and human PSCs (pg. 4037, left column, par. 4). 

While the limitations of the instant claims addressed above are directed to iPSCs but Cunningham uses mice bone marrow cells instead of iPSCs, it would have been obvious to a person of ordinary skill in the art at the effective filing date to select iPSC as the type of cell to be exposed to an agent, Ro5-3335, because there have been previous disclosures demonstrating that iPSCs can be used successfully in preclinical studies, and has advantages over other types of cells. Moreover, one of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in using iPSCs when screening chemicals for inducing hematopoietic stem cell (HSC) specification because Slukvin teaches that PSCs and iPSCs can be exposed to chemicals that influence the differentiation and expansion of the cells, yielding expected results, with the potential of being used in transplantations. Furthermore, since Slukvin specifically addresses the potential of iPSCs to produce immunologically matched HSCs for transplantation, among other advantages, a skilled artisan would have been motivated to combine both teachings, Cunningham’s and Slukvin’s, to expose iPSCs to chemicals which could influence the differentiation and specification  of the cells, with the purpose of generating numerous healthy cells for transplantation. Similarly, it would have been obvious to a person of ordinary skill in the art at the effective filing date to perform the method using iPSCs under the conditions recited in claim 2 because Cunningham performed a method under the recited conditions but using mice bone marrow cells, and Slukvin teaches that iPSCs can be differentiated into hematopoietic cells with blood-reconstituting capability (pg. 4035, right column, par. 1). Therefore, a skilled artisan would have combined the teachings of Cunningham and Slukvin to reach the conclusion that bone marrow cells could be substituted with iPSCs because of its potential to be differentiated into desired cells, e.g. HSCs. 
	
With respect to claim 12, neither Cunningham nor Slukvin teaches maintaining HSC specification long-term. However, Slukvin describes iPSCs in terms of its unique potential to improve the outcomes of bone marrow transplantation by providing a supply of unlimited number of immunologically matched HSCs, reading on the limitation in claim 12 of maintaining HSC specification long-term. In addition, whether HSC specification is maintained long-term or short-term would be a result of practicing the method or, similarly, would be the result of optimizing the conditions.
	
	With respect to claim 13, Cunningham does not teach transplanting HSCs into a recipient. Slukvin teaches that transplantation of HSCs is a standard of care for otherwise incurable blood cancers and deadly genetic diseases, and further teaches that iPSC-based bone marrow transplantation would be beneficial to patients with monogenic hematologic and immune diseases, in contrast to other approaches which pose risks of graft-versus-host disease (pg. 4035, right column, par. 1). Accordingly, it would have been obvious to a person of ordinary skill in the art to transplant HSCs obtained from performing the instantly claimed method because transplantation of HSCs into recipients was a well-known approach to treat certain diseases at the time the claimed invention was made. Furthermore, one of ordinary skill in the art would have been motivated to transplant the HSCs resulting from the instantly claimed method for the possible benefit of treating diseases, reducing or eliminating rejection or graft-versus-host disease, and testing the effect of Ro5-335 in transplanted cells.  

	With respect to claim 14, Cunningham does not teach HSC cells that differentiate into a blood cell. However, Slukvin teaches different approaches to induce the formation of engraftable blood cells from hPSCs and describes factors that promote hematopoiesis from hESCs. (pg. 4035, right column, par. 2; pg. 4037, left column, par. 4). Furthermore, Slukvin teaches that iPSCs can be differentiated into hematopoietic cells with blood-reconstituting capability (pg. 4035, right column, par.1). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to differentiate an HSC obtained from practicing the claimed method because Slukvin teaches that differentiating iPSCs into blood cells would improve the outcomes of bone marrow transplantation by providing an unlimited supply of immunologically matched HSCs (pg. 4035, right column, par.1). Moreover, a person of ordinary skill in the art would have been motivated to differentiate an HSC to a blood cell for the benefit of developing possible technologies directed to treating diseases of the blood or genetic diseases while reducing the risks associated to immunologically-incompatible cells. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, and is rejected under 35 U.S.C. 103. 

Conclusion
No claims are allowed. 

Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        
/EMILY A CORDAS/Primary Examiner, Art Unit 1632